DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 7 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Younsi et al (U.S. PGPub # 2009/0119035).
Regarding Independent Claim 1, Younsi teaches:
An aging degradation diagnosis apparatus comprising: 

a histogram calculation unit (Fig. 1 Element 102 & 104 and paragraphs 0024-0025 & 0044.) for calculating a gradient vector of a signal density at each of distribution points of the degradation pattern generated by the degradation pattern generation unit, and calculating (Fig. 1 Element 102 & 104 and paragraphs 0024-0025 & 0044.), for each of phase ranges different from each other, from the calculated gradient vector, a histogram in a gradient direction of the signal density within the relevant phase range (See. Fig. 4 Element 402 and paragraph 0044.); 
a feature vector generation unit for generating a feature vector in which bin values of the histogram for each of the phase ranges calculated by the histogram calculation unit are lined up (Fig. 4 Elements 404 and paragraph 0045.); and 

Regarding Claim 2, Younsi teaches all elements of claim 1, upon which this claim depends.
Younsi teaches the degradation pattern generation unit divides a plane in which a first axis thereof is a phase of an alternating voltage, and a second axis thereof is a signal intensity of a measured signal, into a plurality of blocks (See Fig. 3), and generates, as the degradation pattern, a pattern indicating the number of sets of the phase signal and the measured signal that belong to each divided block (See Fig. 305 and associated text of paragraphs 0044-0050 and elsewhere.).
Regarding Claim 3, Younsi teaches all elements of claim 2, upon which this claim depends.
Younsi teaches from the number of sets of the phase signal and the measured signal that belong to each block (See Fig. 3), indicated by the degradation pattern generated by the degradation pattern generation unit (See Fig. 3), the histogram calculation unit calculates a gradient vector of a signal density at a distribution point of each block (Fig. 4 Elements 404.).
Regarding Claim 4,
Younsi teaches a feature vector storage unit for storing feature vectors in which a degradation cause is known (Fig. 1 Element 108 and paragraph 0032.); a representative vector calculation unit for collecting a plurality of feature vectors the same in degradation cause as each other (Fig. 1 Element 102 and paragraphs 0023-0032.), from among the feature vectors stored in the feature vector storage unit (Fig. 1 Elements 102 & 108 and paragraphs 0023-0032.), and calculating a representative vector of the degradation cause from the collected feature vectors (Fig. 1 Elements 102 & 108 and paragraphs 0023-0032.); and a representative vector storage unit for storing, as the feature vector by degradation cause, the representative vector calculated by the representative vector calculation unit (Fig. 1 Elements 102 & 108 and paragraphs 0023-0032.).
Regarding Claim 5, Younsi teaches all elements of claim 1, upon which this claim depends.
Younsi teaches the degradation cause identification unit calculates similarities between the feature vectors by degradation cause and the feature vector generated by the feature vector generation unit, compares the calculated similarities, and from among the feature vectors by degradation cause, searches for a feature vector similar to the feature vector generated by the feature vector generation unit (Paragraphs 0045-0050. See also Fig. 5 Elements 504, 506, 508, & 510 wherein the clusters depict different partial discharges.).
Regarding Independent Claim 7, Younsi teaches:
An aging degradation diagnosis method comprising: 

calculating, by a histogram calculation unit (Fig. 1 Element 102 & 104 and paragraphs 0024-0025 & 0044.), a gradient vector of a signal density at each of distribution points of the degradation pattern generated by the degradation pattern generation unit (Fig. 1 Element 102 & 104 and paragraphs 0024-0025 & 0044. Fig. 1 Elements 100 & 106 and paragraphs 0024 & 0033.), and for each of phase ranges different from each other, calculating, from the calculated gradient vector, a histogram in a gradient direction of the signal densities within the phase range (See. Fig. 4 Element 402 and paragraph 0044.); generating, by a feature vector generation unit, 
a feature vector in which bin values of the histogram for each of the phase ranges calculated by the histogram calculation unit are lined up (Fig. 4 Elements 404 and paragraph 0045.); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Younsi et al (U.S. PGPub # 2009/0119035).
Regarding Claim 6, Younsi teaches all elements of claim 1, upon which this claim depends.
Younsi may not explicitly teach a degradation determination unit for determining, from the measured signals of the sensor that is measuring the degradation state of the apparatus, whether or not degradation is occurring in the apparatus, and only in a case where it is determined that degradation is occurring, outputting the measured signal, and a phase signal obtained at a same measurement time as a measurement time of the measured signal, to the degradation pattern generation unit.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a degradation determination unit for determining, from the measured signals of the sensor that is measuring the degradation state of the apparatus, whether or not degradation is occurring in the apparatus, and only in a case where it is determined that degradation is occurring, outputting the measured signal, and a phase signal obtained at a same measurement time as a measurement time of the measured signal, to the degradation pattern generation unit because it would be important to know if the system under test actually has a fault and when the fault occurs. Why would one add a degradation determination unit to a device to have it not determine whether or not degradation is occurring in the apparatus? Why would one not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teach some elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858